EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into this 23rd
day of January, 2007, by and between TheRetirementSolution.com, Inc., a Nevada
Corporation, (the “Company"), , and Nicholas S. Maturo, (the "Employee").
 
WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company; and
 
WHEREAS, the Company and the Employee wish to memorialize their understanding
through this Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereby agree as follows:
 

1.
Duties and Responsibilities

 
During the term of this Agreement, Employee will be employed by the Company to
serve as its Chief Executive Officer (C.E.O.). The Employee will devote such
amount of business time, on a full-time basis, to the conduct of the business of
the Company as may be reasonably required to effectively discharge Employee's
duties under this Agreement and will perform those duties and have such
authority and powers as are customarily associated with this position. Following
acceptance of the position of C.E.O. by the Employee in accordance with the
terms of this agreement, the Board of Directors will appoint you to the Board of
Directors and elect you as Chairman of the Board. The duties, responsibilities,
and term of the Employee as a Director and Chairman are not covered specifically
by this agreement, but rather through the Articles of Incorporation and the
By-laws of the Company. The parties hereto acknowledge and agree that the
Employee’s position as C.E.O. is separate and distinct from the Employee’s
position as a member of the Company’s Board of Directors and Chairman of the
Board.
 

2.
Term of Employment

 

2.1
Basic Term    

 
This Agreement shall commence on January 23, 2007 and continue for a period of
three (3) years, wherein it shall expire. This Agreement shall automatically
renew for a period of three (3) years upon the expiration on the third
anniversary of this Agreement unless either party informs the other party in
writing, ninety (90) days prior to the third anniversary of this Agreement, of
that party’s desire to terminate the Agreement on the third anniversary. The
Agreement shall continue to renew every third year until terminated pursuant to
this Agreement.
 

2.2
Termination for Willful Misconduct    

 
Termination for Willful Misconduct may be effected by Company at any time during
the term of this Agreement and shall be effected by written notification by the
Company to Employee. Such written notification shall specifically state the
willful misconduct that is the grounds for the Employee’s termination. Upon
Termination for Willful Misconduct, Employee is to be immediately paid all
accrued salary, incentive compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan), and accrued vacation pay,
all to the date of termination, and Employee will not be paid any severance
compensation. Employee shall be entitled to any additional benefits, including
but not limited to COBRA, as required by applicable law.
 
"Termination for Willful Misconduct" means termination by Company of Employee's
employment due to (i) Employee's willful dishonesty towards, fraud upon, or
deliberate injury or attempted injury to, the Company; (ii) Employee's material
breach of this Agreement; or (iii) Employee's gross negligence or intentional
misconduct with respect to the performance of Employee's duties under this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 

2.3
Termination Other Than for Willful Misconduct    

 
Notwithstanding anything else in this Agreement, Company may terminate this
Agreement for any reason or no reason, at any time upon giving written notice to
Employee of such termination. Upon termination pursuant to this section 2.3,
Employee will immediately be paid all salary that Employee is due for the
remaining term of the Agreement, all incentive compensation due to the Employee,
severance compensation as provided in Section 4, vested deferred compensation
(other than pension plan or profit sharing plan benefits, which will be paid in
accordance with the applicable plan), and accrued vacation pay, all to the date
of termination. Employee shall be entitled to any additional benefits, including
but not limited to COBRA, as required by applicable law.
 

2.4
Termination Due to Disability    

 
In the event that, during the term of this Agreement, Employee should, in the
reasonable judgment of the Board of Directors, fail to perform Employee's duties
under this Agreement because of illness or physical or mental incapacity
("Disability"), and such Disability continues for a period of more than three
(3) consecutive months, Company will have the right to terminate Employee's
employment under this Agreement by written notification to Employee and payment
to Employee of all salary that Employee is due to the date of termination plus
one additional year’s Base Salary, all incentive compensation, severance
compensation as provided in Section 4, vested deferred compensation (other than
pension plan or profit sharing plan benefits, which will be paid in accordance
with the applicable plan), and all accrued vacation pay, all to the date of
termination. Employee shall be entitled to any additional benefits, including
but not limited to COBRA, as required by applicable law.
 

2.5
Death    

 
In the event of Employee's death during the term of this Agreement, Employee's
employment is to be deemed to have terminated as of the expiration date of this
Agreement, and Company will pay to Employee's estate the Employee’s all salary
that Employee is due to the date of termination plus one additional year’s Base
Salary, incentive compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan), and accrued vacation pay
to the date of termination.
 

2.6
Voluntary Termination    

 
Notwithstanding anything else in this Agreement, Employee may terminate this
Agreement for any reason or no reason, at any time upon giving written notice to
Company, respectively, of such termination. In the event that the Employee
terminates this Agreement, the Employee shall provide the Company with thirty
(30) days written notice, and the Company will immediately pay to Employee all
accrued salary, all incentive compensation to the extent earned, vested deferred
compensation (other than pension plan or profit sharing plan benefits, which
will be paid in accordance with the applicable plan), and accrued vacation pay,
all to the date of termination, but Employee will not be paid any severance
compensation.
 
Voluntary termination means termination by the Employee of the Employee's
employment with Company, except by reason of death or disability.
 

3.
Salary, Benefits and Other Compensation

 

3.1
Base Salary

 
The Employee shall be paid a minimum "Base Salary," payable bi-weekly. The Base
Salary payable to Employee under this Section will initially be Two Hundred
Twenty-Five Thousand Dollars ($225,000.00) annually. The Base Salary shall be
adjusted each subsequent year, as determined by the Company’s Compensation
Committee, in accordance with the salaries found for positions of the same
nature, scope, and level of responsibility as the Employee’s and in similar
industries to that of the Company. In no case shall the Base Salary be
decreased.
 
 
 

--------------------------------------------------------------------------------

 
 

3.2
Incentive Bonus Plans    

 
During the term of his employment under this Agreement, the Employee will be
eligible to participate in all bonus and incentive plans established by the
Board and the Compensation Committee. Employee will be provided with a
description of said bonus and incentive plans separately from this Agreement.
The Employee shall also be entitled to a bonus of Seventy-Five Thousand Dollars
($75,000.00) when the Company achieves Ten Thousand (10,000) subscribers at the
Company’s lowest price point of $60.00 per month or $600.00 per year. The
Employee shall be entitled to an additional bonus of Seventy-Five Thousand
Dollars ($75,000.00) when the Company’s monthly revenues (as determined in
accordance with Generally Accepted Account Principles) are equal to One Million
Dollars ($1,000,000.00) or more. The Company’s Compensation Committee will
examine the Employee’s performance on at least an annual basis, to determine if
the Employee is meeting the objectives provided by the Company under this
Agreement. If the Compensation Committee determines that the Employee is meeting
the requirements of this Agreement, the Employee shall be entitled to a bonus on
each anniversary of this Agreement between fifty percent (50%) and one-hundred
percent (100%) of the Employee’s Base Salary.
 

3.3
Benefit Plan    

 
The Employee will be entitled to participate in or become a participant in the
Company’s health insurance plan, pension benefit or profit sharing plan, or any
other similar plan maintained by the Company for which the Executive is
eligible, subject to the terms and conditions of such plans. On termination of
the Employee for any reason or no reason, the Employee will retain all of
Employee's rights to benefits that have vested under such plan, subject to
federal and state laws. The Employee shall be entitled to three (3) weeks of
paid vacation for each calendar year. If there is any employee benefit plan that
is not currently provided by the Company, the Employee shall be entitled,
without more, to participate in such plan as they are instituted by the Company.
 

3.4
Withholding of Taxes    

 
The Employee’s Base Salary, bonus, and benefits shall be subject to applicable
tax withholding, in accordance with applicable law.
 

3.5
Equity Position

 
Employee shall be entitled to receive ownership shares in the Company per the
Company's qualified Stock Option Plan of up to Six Million (6,000,000) shares.
Until such time as the Company files and completes a registration statement the
shares underlying the options will be restricted. Once the registration is
effective all of the shares in the plan will be registered and thus
unrestricted. The Company represents and warrants to the Employee that Six
Million shares (6,000,000) is equivalent to four percent (4%) of the outstanding
shares of the Company. The Employee shall be entitled at the time of execution
of this Agreement to One Million Five Hundred Thousand (1,500,000) options to
purchase shares. The purchase price of the options shall be the closing price of
the Company’s shares on the date of execution of the Agreement by the Employee.
Then the Employee shall be entitled to an additional One Million Five Hundred
Thousand (1,500,000) options to purchase shares on the first anniversary of this
Agreement at the closing price of the Company’s shares on the date of execution
of this Agreement by the Employee. The Employee shall be entitled to an
additional One Million Five Hundred Thousand (1,500,000) or options to purchase
shares on the second and third anniversaries of this Agreement at the closing
price of the Company’s shares on the date of execution of this Agreement by the
Employee.
 

4.
Severance Compensation

 
If Employee's employment is terminated for any reason or no reason, except a
Termination Other Than for Willful Misconduct, as defined above, Employee will
be paid the remaining balance of the term of this Agreement as severance pay,
incentive compensation to the extent earned, vested deferred compensation (other
than pension plan or profit sharing plan benefits, which will be paid in
accordance with the applicable plan), and accrued vacation pay, all to the date
of termination.
 
 
 

--------------------------------------------------------------------------------

 
 

5.
Confidentiality and Non-competition and Assignment of Inventions.

 
The employee agrees to sign and execute the Company’s standard confidentiality
agreement.
 

6.
Miscellaneous

 

6.1
Entire Agreement; Modification    

 
Except as otherwise provided in the Agreement, this Agreement represents the
entire understanding among the parties with respect to the subject matter of
this Agreement, and this Agreement supersedes any and all prior understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof, including without limitation, any understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to Employee from Company. All modifications to
the Agreement must be in writing and signed by the party against whom
enforcement of such modification is sought.
 

6.2
Governing Law    

 
This Agreement is to be governed by and construed in accordance with the laws of
the State of New Jersey applicable to employment contracts entered into.
 

6.3
Survival of Company's Obligations    

 
This Agreement will be binding on, and inure to the benefit of, the executors,
administrators, heirs, successors, and assigns of the parties.
 

6.4
Enforcement    

 
If any portion of this Agreement is determined to be invalid or unenforceable,
that portion of this Agreement will be adjusted, rather than voided, to achieve
the intent of the parties under this Agreement. The remaining portions of the
Agreement shall remain in full force and effect.
 

6.5
Notices

 
Any notice or other communication by one party to the other shall be in writing
and shall be given, and be deemed to have been given, if either hand-delivered
or mailed, postage prepaid, certified mail (return receipt requested), or sent
by an overnight courier service, addressed as follows:
 

 
To the Company:
  TheRetirementSolution.com, Inc.       337 North Marwood Avenue      
Fullerton, California 92832                   To the Employee:   Nicholas S.
Maturo       4802 Oak Leaf Drive       Naples, Florida 34119

  
Any party may change the address for notice by notifying the other party, in
writing, of the new address.
 
 
[SIGNATURES ARE ON THE FOLLOWING PAGE.]


 
 

--------------------------------------------------------------------------------

 
 
         IN WITNESS WHEREOF , the parties hereto have executed this Agreement as
of the day and year first above written.


 

    COMPANY:      
Date: January 23, 2007                                            
TheRetirementSolution.com, Inc.
           
 
 
 
By:
/s/ William C. Kosoff

--------------------------------------------------------------------------------

William C. Kosoff, Chairman
     
Date: January 23, 2007                                            
 
 
 
 
By:
/s/ Lou Sagar

--------------------------------------------------------------------------------

Lou Sagar, Director
           
Date: January 23, 2007                                            
 
EMPLOYEE:
     
 
 
 
 
By:
/s/ Nicholas S. Maturo

--------------------------------------------------------------------------------

Nicholas S. Maturo

 